IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

ANTHONY KEITH COUNCIL,                 NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Appellant,                       DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D16-1366

STATE OF FLORIDA,

     Appellee.
_____________________________/

Opinion filed December 12, 2016.

An appeal from the Circuit Court for Bay County.
Brantley S. Clark, Jr., Judge.

Nancy A. Daniels, Public Defender, Glenna Joyce Reeves, Assistant Public
Defender, Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, Sharon S. Traxler, Assistant Attorney
General, Trisha Meggs Pate, Bureau Chief-Tallahassee, Criminal Appeals, Office
of the Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      Appellant appeals his revocation of probation on two grounds: Whether the

trial court erred in failing to enter a written order revoking probation, and whether

the trial court abused its discretion in imposing sentences that violate the statutory
maximum in his related case, Council v. State, 1D15-4382. Because Appellant is

being resentenced pursuant to our holding in 1D15-4382, we do not need to decide

whether his sentences are illegal.

      As to the first issue, under this court’s holding in Fowler v. State, 79 So. 3d

868, 869 (Fla. 1st DCA 2012), “[a] formal, written order of revocation is required

even when the record clearly reflects the trial court’s intention to revoke probation

and its reasons for doing so.” Here, because the trial court failed to enter a written

order specifying the probationary conditions Appellant violated which justified

revoking his probation, we reverse for the trial court to enter a formal, written

order of revocation, after Appellant is resentenced.

      AFFIRMED in part, REVERSED in part, and REMANDED.

B.L. THOMAS, RAY, and OSTERHAUS, JJ., CONCUR.




                                          2